Case: 18-13443    Date Filed: 05/13/2019   Page: 1 of 10


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 18-13443
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:16-cv-02060-AKK

SENEKA CASTRELL READUS,

                                                            Plaintiff-Appellant,


                                   versus

TROY ALLAN ROECK, et al.,


                                                                     Defendants,


HMR VETERAN SERVICES,
HMR OF ALABAMA, INC.,

                                                         Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                              (May 13, 2019)
              Case: 18-13443      Date Filed: 05/13/2019    Page: 2 of 10


Before WILLIAM PRYOR, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:

      Seneka Readus appeals the judgment dismissing her amended complaint

against HMR Veteran Services and HMR of Alabama, Inc., and the denial of her

motion to alter or amend that judgment. The district court dismissed Readus’s

amended complaint for acting in bad faith by making an “allegation of poverty [in

her application to proceed in forma pauperis that] [was] untrue.” 28 U.S.C.

§ 1915(e)(2)(A). We affirm.

                                 I. BACKGROUND

      In December 2016, Readus filed pro se a complaint against HMR and an

application to proceed in forma pauperis. The district court classified Readus as a

pauper based on her statements that, in 2016, she earned $866 weekly from HMR

and had an approximate income of $50,000, she had $23.16 in her bank accounts,

she did not own an automobile, she had debt of $14,557, and she was the sole

provider for her four children. Later, Readus, with the assistance of counsel,

amended her complaint, and the district court dismissed the amended complaint in

part for failure to state a claim, see Fed. R. Civ. P. 12(b)(6).

      In January 2018, HMR moved to dismiss Readus’s amended complaint with

prejudice for significantly underreporting her income in her application to proceed

in forma pauperis. See 28 U.S.C. § 1915(e)(2)(A). HMR submitted an affidavit


                                            2
              Case: 18-13443    Date Filed: 05/13/2019    Page: 3 of 10


from its Human Resources Director stating that, in 2016, Readus had earned

$65,416.79 in gross wages, or about $1,258.15 per week. HMR also submitted

discovery materials, including Readus’s resume, that established she worked in

2016 for Maury Regional Hospital and Medical Staffing Network.

      Readus opposed dismissal and argued that she approximated her earnings

from HMR, that she excluded her $1,000 earnings from Maury Regional Hospital,

where she was “not considered part of the staff,” because she deemed the amount

de minimis, and that she was not paid by Medical Staffing Network. Readus

submitted an affidavit stating that, when she prepared her application, she lacked

records regarding her income from HMR and she complied with the instruction to

approximate her income. Readus further averred that she had “no active contract

with Maury Regional [Hospital]” or with Medical Staffing Network when she

applied to proceed in forma pauperis; she “worked with Maury Regional through

the first two weeks of December, but had quit . . . and was officially re-hired on

December 25, 2016”; and she began working with Medical Staffing Network “on

or about December 26, 2016” as a “traveling nurse” without “regular

compensation,” and she could “not recall the pay rate, nor the amount of [her]

compensation during that time.”

      After HMR replied that it sent Readus electronic paystubs listing her

earnings and that she continued to underreport her income, the district court held a


                                          3
              Case: 18-13443    Date Filed: 05/13/2019    Page: 4 of 10


hearing on the motion to dismiss. The district court asked Readus why she did not

update her application after receiving a W-2 form from HMR, and she responded

that her access to records was limited because HMR fired her. Readus admitted

that she failed to produce her income tax records, but she said that her inaction was

due to mistake. Readus stated that she opposed the subpoenas HMR served on her

other employers because she “didn’t want any issues with her current employers.”

When the district court asked Readus why she denied owning a vehicle, she

responded that it was financed and she did not have the title.

      The district court ordered Readus to produce materials related to her income

in 2016. Readus’s tax return reflected her income was $76,889 and the W-2 forms

she received from HMR and Maury Regional Hospital stated that she earned,

respectively, $62,082.61 and $14,805.82.

      Readus filed a supplemental opposition to the motion to dismiss along with

an affidavit and an amended application to proceed in forma pauperis “to reflect

12-22-16.” Readus averred that the application did not define the term

“approximate” and she made “an educated guess” about her earnings; that she

lacked “outright ownership in [her] vehicle” under the “buy here/pay here” terms

of her purchase; that she “had no active contract with Maury Regional [Hospital]”

and “was not employed by Medical Staffing Network” when she filed her

application; and that she had amended her application after “gather[ing]


                                          4
              Case: 18-13443     Date Filed: 05/13/2019    Page: 5 of 10


documentation of all of [her] debt on or around December 22, 2016.” Readus’s

amended application reported an increased debt of $94,353. HMR served a

subpoena duces tecum on Medical Staffing Network, which Readus moved to

quash as harmful to her future employment with the company.

      The district court dismissed Readus’s amended complaint with prejudice as

a sanction for “misstat[ing] her income in bad faith or . . . [attempting] to

manipulate the court” to “grant her IFP status.” See 28 U.S.C. § 1915(e)(2)(A).

The district court found that Readus’s omission of roughly $27,000 in earnings was

not an “insignificant discrepancy,” Matthews v. Gaither, 902 F.2d 877, 881 (11th

Cir. 1990), and that she acted in bad faith by underreporting her income from

HMR, by failing to amend her application after receiving her W-2 forms, and by

omitting income from Maury Regional Hospital. The district court explained that

Readus’s failure to report $12,000 of earnings from HMR “f[ell] outside any

objectively reasonable definition of ‘approximate’”; that Readus’s exclusion of

income from Medical Staffing Network on the grounds she was a part-time

employee and she could exclude de minimis earnings was an “[un]reasonable

reading of” the instructions on the application; and that Readus’s income tax

statements, which “revealed that she actually earned $14,805.82” from Maury

Regional Hospital, instead of the $1,000 she reported, provided a “quintessential

example of [her] ongoing attempts to deceive the court.” The district court also


                                           5
              Case: 18-13443      Date Filed: 05/13/2019    Page: 6 of 10


“view[ed] as further evidence of Readus’ bad faith and attempt to . . . deceive the

court” her failure to disclose her work for Medical Staffing Network and her

opposition to discovery regarding “her employment dates or her . . . earnings . . . .”

      Readus moved the district court to alter or amend its judgment. See Fed. R.

Civ. P. 59(e). She argued that her application contained an honest approximation of

her income; “she did not attempt to deceive and understate her net worth” because

she “actually omitted a fair amount of debt that could have also been taken into

consideration for her IFP status”; and she failed to update her application because

it contained no instructions for supplementation. HMR opposed Readus’s motion.

      The district court denied Readus’s postjudgment motion. The district court

ruled that Readus’s “motion [was] generally an attempt to relitigate the same

arguments that the court previously rejected.” To the extent Readus argued, “for

the first time, that she did not act in bad faith or intent to deceive the court about

her financial status because, although she failed to disclose a significant income,

she also failed to disclose a significant amount of debt,” the district court ruled the

argument was untimely and, in the alternative, “unavailing.”

                          II. STANDARDS OF REVIEW

      Two standards of review govern this appeal. We review de novo issues

regarding our subject matter jurisdiction. Weatherly v. Alabama State Univ., 728

F.3d 1263, 1269 (11th Cir. 2013). We review for abuse of discretion the dismissal


                                            6
              Case: 18-13443    Date Filed: 05/13/2019    Page: 7 of 10


of Readus’s complaint as a sanction, Attwood v. Singletary, 105 F.3d 610, 612

(11th Cir. 1997), and the denial of her motion to alter or amend the judgment,

Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007). “An abuse of discretion

occurs when the district court applies an incorrect legal standard, applies the law in

an unreasonable or incorrect manner, follows improper procedures in making a

determination, or makes findings of fact that are clearly erroneous, or when it

misconstrues its proper role, or ignores or misunderstands the relevant evidence.”

Sciarretta v. Lincoln Nat. Life Ins. Co., 778 F.3d 1205, 1212 (11th Cir. 2015)

(internal quotation marks and citation omitted) (alteration adopted).

                                 III. DISCUSSION

      Readus argues that the district court should have granted her postjudgment

motion because the increased debt listed in her amended application to proceed in

forma pauperis established that she qualified as a pauper. She also argues that her

complaint should not have been dismissed with prejudice because she did not act in

bad faith. HMR responds that we lack jurisdiction to review the order of dismissal

because Readus stated on her notice of appeal that she was challenging the “Order

denying [her] Motion to Alter the Judgment . . .” We address each argument, in

reverse order.

      Readus’s failure to designate in her written notice of appeal the order that

dismissed her amended complaint does not deprive us of jurisdiction to review that


                                          7
              Case: 18-13443     Date Filed: 05/13/2019    Page: 8 of 10


order. Although Federal Rule of Appellate Procedure 3(c)(1)(B) requires an

appellant to “designate the judgment, order, or part thereof being appealed,” we

construe the requirements of that rule liberally. KH Outdoor, LLC v. City of

Trussville, 465 F.3d 1256, 1260 (11th Cir. 2006). We allow “appeals from orders

not expressly designated in the notice of appeal, at least where the order that was

not designated was entered prior to or contemporaneously with the order(s)

properly designated in the notice of appeal,” and when the appellant’s arguments

evidence an intent to appeal the order. Id. (quoting McDougald v. Jenson, 786 F.2d

1465, 1474 (11th Cir. 1986)). Readus’s motion to alter the judgment challenged the

earlier order of dismissal, and her arguments to this Court that she did not act in

bad faith evidence that she intended to appeal the order of dismissal. Furthermore,

HMR is not prejudiced by Readus’s failure to designate the order of dismissal in

her written notice of appeal. See id.; Foman v. Davis, 371 U.S. 178, 181–82

(1962). HMR responds to her challenges to the order. We review the order that

dismissed Readus’s amended complaint and the denial of her motion to alter or

amend the judgment.

      We cannot say that the district court abused its discretion when it dismissed

Readus’s amended complaint with prejudice. The statute governing applications to

proceed in forma pauperis states that “the court shall dismiss the case at any time if

the court determines that the allegation of poverty is untrue . . . .” 28 U.S.C.


                                           8
              Case: 18-13443     Date Filed: 05/13/2019    Page: 9 of 10


§ 1915(e)(2)(A). The district court acknowledged that dismissal was “an ‘extreme

sanction,’” yet it decided that penalty was appropriate based on its findings that

Readus acted in bad faith by significantly underreporting her income and

withholding information relevant to her finances. See Matthews, 902 F.2d at 881.

Readus identifies no clear error in the specific findings of bad faith. See Sciarretta,

778 F.3d at 1213. Readus does not dispute that she failed to disclose more than

$26,000 in income. She argues that she fairly approximated her income and she

excluded “secondary income” from Maury Regional Hospital because it was not

“significant,” but the district court committed no clear error in finding that Readus

intentionally understated her income based on her strained interpretation of the

application, its unambiguous instruction to list “earned income of any kind,” and

the substantial “variance” between the income that she received and disclosed.

Readus also argues that her delay in amending her application and her efforts to

quash subpoenas did not evidence bad faith, but the district court was entitled to

make a contrary finding in view of Readus’s revision of her filings after being

compelled to produce income statements and her repeated misrepresentations about

and concealment of information related to her income and employment. The record

supports the finding that Readus “engaged in bad faith or manipulative tactics” that

were “designed to deceive the [district] court into inducing it to grant her IFP

status.”


                                           9
               Case: 18-13443   Date Filed: 05/13/2019    Page: 10 of 10


      The district court also did not abuse its discretion when it denied Readus’s

motion to alter or amend the judgment. Readus failed to identify any newly-

discovered evidence or errors of law or fact in the order of dismissal, which

provide “[t]he only grounds for granting a Rule 59 motion . . . .” Arthur, 500 F.3d

at 1343 (quoting In re Kellogg, 197 F.3d 1116, 1119 (11th Cir. 1999)). Readus

argues that the district court overlooked her argument that it committed an “error

of fact” by “fail[ing] to take her underreported debt into consideration when . . .

determin[ing] her true net worth,” but Readus’s motion challenged the finding that

she acted in bad faith, not her eligibility to proceed in forma pauperis. Even had

Readus argued to reconsider her eligibility, the district court would have

nonetheless had to deny her motion on the ground it could not be used to “raise

[an] argument . . . that could have been raised prior to the entry of judgment,” id.

(quoting Michael Linet, Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th

Cir. 2005)).

                                IV. CONCLUSION

      We AFFIRM the dismissal of Readus’s amended complaint.




                                          10